                                                           U.S. DISTRICT COURT
                                                       NORTIIERN DISTRICT OF TEXAS
                                                                 FILED
                IN THE UNITED STATES DISTRICT, C URT
                     NORTHERN DISTRICT OF TEXAS
                                                               APR 1 0 2019
                         FORT WORTH DIVISION

                                                       CLERK, U.S. DISTRICT COURT
BRANDI LEE BRADDOCK,                §                    BY---r;::=---
                                                             bcputy
                                    §
           Movant,                  §
                                    §
vs.                                 §   NO. 4:19-CV-161-A
                                    §   (NO. 4:17-CR-161-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Brandi Lee Braddock

("movant") under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered the motion (including

additional type-written pages attached thereto), the government's

response, and pertinent parts of the record in Case No. 4:17-CR-

161-A, styled "United States of America v. Brandi Lee Braddock,"

the court has concluded that the motion should be denied.

                                   I.

                             Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On September 20, 2017, movant was named in a one-count

information charging her with conspiracy to possess with intent

to distribute a mixture and substance containing a detectable

amount of methamphetamine,   in violation of 21 U.S.C.     §   846. CR
Doc. 1 76. On October 4, 2017, movant appeared before the court

with the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. CR Doc. 80. Movant and her

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 83. Movant and counsel

also signed a waiver of indictment. CR Doc. 82. Under oath,

movant stated that no one had made any promise or assurance of

any kind to induce her to plead guilty. Further, movant stated

her understanding that the guideline range was advisory and was

one of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report      ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by her guilty plea; movant

was satisfied with her counsel and had no complaints regarding

her representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true. CR Doc. 106.

        The probation officer prepared a PSR reflecting that

movant's base offense level was 32. CR Doc. 86, , 30. Movant



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4:17-CR-161-A.

                                                  2
received three two-level enhancements for possession of a

firearm,   id. , 31, importation of methamphetamine from Mexico,

id. , 32, and maintaining a premises for manufacturing or

distributing a controlled substance, id. , 33. She additionally

received a two-level enhancement for obstruction of justice. Id.

, 36. She received a two-level and a one-level adjustment for

acceptance of responsibility. Id. ,, 39-40. Based on a total

offense level of 37 and a criminal history category of IV,

movant's guideline range was 292 to 365 months, but the range

became 240 months, the statutorily authorized sentence. Id. ,      95.

Movant objected and the probation officer filed an addendum to

the PSR. CR Doc. 91. In addition, the probation officer prepared

a second addendum to the PSR following receipt of laboratory

documents from the government confirming the weight and presence

of methamphetamine, not its purity. CR Doc. 96.

     On February 16, 2018, movant was sentenced to a term of

imprisonment of 200 months. CR Doc. 100. The court heard

testimony in support of the government's motion for downward

departure and granted movant a 40-month reduction for her

cooperation. CR Doc. 107 at 19. The court noted that it would

have imposed "at least that much of a sentence" even if she had

not received the two-level increase for obstruction of justice.

Id. Movant did not appeal.

                                 3
                                                     II.

                                      Grounds of the Motion

        Movant asserts four grounds in support of her motion, all

complaining of ineffective assistance of counsel. Doc.' 1. First,

she says her attorney failed to object to her being charged with

actual methamphetamine. Id. at PageiD 3 3. Second, her attorney

failed to make objections to the PSR that movant wanted him to

make. Id. at PageiD 4. Third, her attorney failed to have

movant's pretrial time count towards her incarceration. Id. at

PageiD 5. And,            fourth, her attorney failed to object to the

incorrect number of criminal history points. Id. at PageiD 7.

                                                    III.

                                       Standards of Review

A.      28 U.S.C.         §   2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                       United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).               A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional


        2
            The "Doc.   "reference is to the number of the item on the docket in this civil action.
        3
         The "Page!D _"reference is to the page number assigned by the court's electronic filing
system and is used because the typewritten page numbers are not sequential and the additional pages
attached are not numbered.

                                                      4
or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.    Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.     United States v. Capua, 656 F.2d 1033,

1037   (5th Cir. Unit A Sept. 1981).     In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F. 3d 555, 558   (5th Cir. 1996).    Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

       To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

                                  5
errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668,   687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "(A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282 (5th Cir.

2000).




                                6
                                 IV.

                               Analysis

     Movant's first ground is based on the premise that she was

punished for methamphetamine   (actual) . The first two additional

pages attached to the motion, Doc. 1 at PageiD 12-13, discuss

decisions of certain district judges not to follow the sentencing

guidelines to the extent that there is a distinction between

methamphetamine and methamphetamine (actual). However, movant was

not held accountable for methamphetamine (actual) . Her first

ground is without merit.

     In her second ground, movant makes the conclusory allegation

that her attorney "was ineffective for failing to make objections

to the [PSR] that   [movant] wanted to be made." Doc. 1 at PageiD

4. The corresponding typewritten page, id. At PageiD 14, likewise

fails to allege specific facts to support her contention. There

is no reason to believe that movant had any meritorious objection

that was not made. Counsel did object to the two-level

obstruction enhancement, but that was overruled as movant's case

was clearly distinguishable from the one upon which she relied.

See CR Doc. 91.

     Movant next alleges that her counsel was ineffective for

failing to assure that she received credit for time she spent in

pretrial detention in Dallas County. Doc. 1 at PageiD 5, 15. That

                                  7
is not within the purview of counsel. Title 18 U.S.C.              §   3585

determines when a federal sentence commences and whether credit

against that sentence must be granted for time spent in official

detention before the sentence began. Reno v. Koray, 515 U.S. 50,

55    (1995). The statute provides:

         (a) Commencement of sentence.--A sentence to a term of
        imprisonment commences on the date the defendant is
        received in custody awaiting transportation to, or
        arrives voluntarily to commence service of sentence at,
        the official detention facility at which the sentence
        is to be served.
         (b) Credit for prior custody.--A defendant shall be
        given credit toward the service of a term of
        imprisonment for any time he has spent in official
        detention prior to the date the sentence commences-
            (1) as a result of the offense for which the
        sentence was imposed; or
            (2) as a result of any other charge for which the
        defendant was arrested after the commission of the
        offense for which the sentence was imposed;
        that has not been credited against another sentence.

18 U.S.C.      §   3585   (emphasis added). The United States Attorney

General is responsible for sentence computation. United States v.

Wilson,      503 U.S.     329,   334-35   (1992). This authority has been

delegated to the Bureau of Prisons. Id. If movant questions the

application of time credit, she must exhaust her administrative

remedies and pursue relief through an application under 28 U.S.C.

§    2241.

        In her final ground, movant alleges that her counsel was

ineffective for failing to object to the incorrect number of



                                            8
criminal history points she received. Doc. 1 at PageiD 7. She

specifically refers to one point added for driving with an

invalid license and unidentified "other" offenses that were

misdemeanors for which she served no more than sixty days in

jail. Id. She has not shown that her criminal history points were

improperly calculated. Her counsel cann6t have been ineffective

in failing to raise frivolous objections. United States v.

Kimler, 167 F. 3d 889, 893     (5th Cir. 1999).

                                    v.

                                  Order

       The court ORDERS that all relief sought by movant in her

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.
                                                  _.,fl
      SIGNED April 10, 2019.




                                     9
